PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Williams et al.
Application No. 15/425,637
Filed: 6 Feb 2017
For PHYSICAL/VIRTUAL GAME SYSTEM AND METHODS FOR MANIPULATING VIRTUAL OBJECTS WITHIN A VIRTUAL GAME ENVIRONMENT
:
:
:
:	DECISION ON PETITION
:
:
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed April 6, 2021, to revive the above-identified application.

This petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed October 4, 2018, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on January 5, 2018.  A notice of abandonment was mailed on April 19, 2019.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.137(a) was filed on January 14, 2021, along with an amendment and remarks, the petition fee, and the proper statement of unintentional delay.  The original petition was dismissed via the mailing of a decision on March 11, 2021.

To date, requirements one and two of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  The fourth requirement of 37 C.F.R. § 1.137(a) remains unsatisfied.  A discussion follows.

Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

On renewed petition, Petitioner explains the employees of the applicant were sent a single notification from the law firm Dentons that an Office Action had issued, and no employee received it.  Moreover, Dentons failed to inform these employees that this application went abandoned (it is noted the undersigned has reviewed both the non-final Office action and the notice of abandonment, and each was sent to Dentons).  As such, the applicant was not aware of either the non-final Office action or the notice of abandonment.

Petitioner adds on the fourth page of the seven-page portion of this renewed petition that “[u]pon learning from their current Representative that the application mentioned above can be revived, the Applicant has worked diligently and continuously to revive the application.”

However, the USPTO is not currently able to determine whether the entire period of delay was unintentional, since the fact pattern provided on renewed petition appears to contain a gap in the timeline.  The undersigned has not located an explanation of what happened between the mailing of the notice of abandonment by the USPTO to Dentons on April 19, 2019, and the applicant learning from Petitioner’s law firm on a date that has not been revealed that revival of this abandoned application was possible.  

On second renewed petition, the following points must be addressed:

On what date did the applicant learn of the non-final Office action? 
On what date did the applicant learn of the notice of abandonment?  
On what date did the applicant learn of the abandonment of this application?
What made the applicant decide to look into whether revival of this application was possible, and when did this event take place?
On what date did the applicant learn that revival of this application was possible?

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  The reply should include a cover letter entitled “Second Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C 
§ 704.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.6  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply
        6 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.